COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

 EX PARTE: ANNA KNELSEN,                         '               No. 08-13-00013-CR

                       Appellant.                '                 Appeal from the
                                                 '          Criminal District Court No. 1
                                                 '
                                                              of El Paso County, Texas
                                                 '
                                                                 (TC# 20060D02425)
                                                 '

                                            ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued June 5, 2013. The appeal is therefore reinstated and on the Court’s motion extends

the time to file the State’s brief. The State’s brief is now due August 15, 2013.

       IT IS SO ORDERED this 16th day of July, 2013.


                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.